DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Response to Amendment
The amendment filed on 10/21/2022 has been entered. Claims 1-2, 4, and 6-15 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-2, 4, and 6-15 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below with a different combination of some previously cited references applied to a new base reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-2, 4, and 6-15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 14, there is insufficient antecedent basis for the limitation "the special element.” This is the first mention in the claim regarding the special element. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). For interpretation purposes, this limitation will be interpreted to mean the “spatial element.”
Claim(s) 2, 4, 6-13, and 15 is/are rejected for their dependence on claim(s) 1 and 14, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 20130278759) (hereinafter Zimmerman) in view of Liu (US 20170024998) (hereinafter Liu), further in view of Havens (US 20160284182) (hereinafter Havens), further in view of Haensgen et al. (US 20170079257) (hereinafter Haensgen), further in view of Hsu (US 20140253725) (hereinafter Hsu).
Regarding claim 1, Zimmerman teaches a camera operably connected to a microcontroller, the camera having an image sensor configured to capture an image and an infrared element configured to determine and record a temperature, wherein the captured image and the recorded temperature record are of a same space (see Zimmerman paragraph 36 regarding visible and thermal sensors and images and paragraph 20 regarding detecting both spatial and temperature changes in an image over time, where at a single point in of the same space, both the temporal-spatial change and the temperature is recorded),
wherein the image has a spatial element and an infrared temperature element (see Zimmerman paragraph 36 regarding camera with two sensors- one visible and one thermal); 
the method comprising: 
capturing the image via the camera and determining and recording a temperature via the infrared element (see Zimmerman paragraph 36 regarding visible and thermal sensors and images and paragraph 20 regarding detecting both spatial and temperature changes in an image over time); 
comparing the spatial element in the image to past images in the same space and comparing the temperature to past temperatures in the same space (see Zimmermann paragraph 20 regarding detecting both spatial and temperature changes in an image over time, including an example of a temporally extensive observation duration to monitor structures over a long period of time to detect changes in both spatial and temperature measurements of the same space).
However, Zimmerman does not explicitly teach an infrared and spatial surveillance method and security system as needed for the limitations of claim 1. 
Liu, in a similar field of endeavor, teaches A security system comprising:
a logic that is at least partially stored in a non-transitory computer readable medium and that, when executed at least in part by the microcontroller, causes the security system to perform a method (see Liu paragraph 72 regarding logic circuit processing unit for performing method of Liu), 
creating an event when a comparison results of the image and temperature and a database of past images and temperatures surpasses an event threshold (see Liu paragraph 25 regarding a monitoring system defining monitoring parameters for a measured quantity including individual changes in temperature and individual changes in the movement of a target object in an image, where various measured quantities are listed in exemplary fashion including both temperature and image movement, and paragraph 34 regarding measurement of multiple physical quantities at the same, obviating the combination of temperature and spatial movement, where especially in combination with Zimmerman, which teaches both spatial and temperature monitoring at the same time, the camera of Zimmerman would be especially suited to perform temperature and spatial monitoring in the environment of Liu); 
triggering an alarm system upon reaching a predetermined number of events (see Liu paragraph 10 regarding setting a threshold of a number of events required to send an alarm, and paragraph 25 regarding defining a measured quantity according to changes in both image and temperature); 
wherein the alarm system is configured to be triggered by an event corresponding to change in a recorded movement of the special element, an event corresponding to a change in infrared temperature, and an event corresponding to a combination of temperature changes and image changes (see Liu paragraph 25 regarding a monitoring system defining monitoring parameters for a measured quantity including individual changes in temperature and individual changes in the movement of a target object in an image, where various measured quantities are listed in exemplary fashion, paragraph 34 regarding measurement of multiple physical quantities, obviating the combination of temperature and spatial movement and paragraphs 5-6 regarding the environments that the system of Liu operates in, where one of ordinary skill in the art would find it overwhelmingly obvious that a system in these environments would be motivated to include multiple different measurements and detection of physical quantities rather than just being stuck monitoring one type of event [thus creating numerous security gaps], so that in combination with the teachings of Zimmerman which monitors both temperature and spatial changes, it is rendered obvious that the alarm system may be configured to be triggered by any of a change in recorded movement of the spatial element, a change in temperature, and a combination of spatial and temperature changes.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Zimmerman to include it as a camera within the security system of Liu so that the security system of Liu is able to detect combinations of spatial and temperature events in its surveillance environment.
One would be motivated to combine these teachings in order to apply advanced integrated camera monitoring technology to further enhance a surveillance method designed to detect spatial and thermal events (see Liu paragraph 10).
However, the combination of Zimmerman and Liu does not explicitly teach alarm system responses as needed for the limitations of claim 1. 
Havens, in a similar field of endeavor, teaches the alarm system configured to actuate a door lock operably connected to the microcontroller and to emit an audible sound from a speaker operably connected to the microcontroller (see Havens paragraph 19 regarding door lock and audible alarm triggered by detection event alarm response).
a light operably coupled to the microcontroller wherein the light is activated when the alarm is triggered (see Havens paragraph 21 regarding security warning light activated by detection event alarm response); 
a monitor operably coupled to the camera, wherein the camera has a regular viewing mode and an infrared viewing mode (see Havens paragraphs 3 and 15-16 regarding display of captured visible or infrared images on a display screen, where the IR camera images and display of IR or visible images may be included in the security scheme of Liu).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Zimmerman and Liu to include the teaching of Havens by incorporating the security system responses and protocols of Havens, which also teaches a surveillance system analogous to that of Liu.
One would be motivated to combine these teachings in order to provide an advanced security and/or surveillance system that provides capabilities to deter or neutralize a suspicious target (see Havens paragraph 2).
However, the combination of Zimmerman, Liu, and Havens does not explicitly teach the housing as needed for the limitations of claim 1. 
Haensgen, in a similar field of endeavor, teaches wherein the camera is disposed in a housing (see Haensgen figure 17 and paragraph 203-204 regarding sensor 150 disposed in housing- in combination, this sensor may be the cameras of Zimmerman, Liu, and Havens); 
wherein the housing is circular in shape (see Haensgen figure 17 and paragraph 203-204 regarding sensor 150 disposed in housing with a circular shape);
the housing defining an interior cavity and a first external face opposite of a second external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces); 
the first external face parallel to the second external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces that are parallel to each other regarding their openings and the two faces of the circuit board within the cavity);
a power source disposed in the interior cavity (see Haensgen paragraph 208 and figure 18 regarding onboard power source inside cavity); 
the light is disposed on the first external face operably connected to the power source (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port); 
a protective covering disposed on the first external face configured to house the light therein (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port, where the light is covered by a window); 
wherein the protective covering is of a domed configuration (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port, where the light is covered by a window where since the overall part of the housing that includes the protective window is a convex dome shape, the protective covering is, broadly, of a domed configuration);
a camera lens disposed on the second external face (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port); 
wherein the second external face is defined opposite the first external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces that are parallel to each other regarding their openings and the two faces of the circuit board within the cavity).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Zimmerman, Liu, and Havens to include the teaching of Haensgen by incorporating the functions of the cameras, lights, and speakers of the combination of Zimmerman, Liu, and Havens into an integrated structure of Haensgen. As all of the functions are already taught, such as imaging with cameras and flashing light activation, one of ordinary skill would be able to apply these functions to the camera of Haensgen without undue experimentation, especially as Haensgen is already itself directed to detection and alarms using sensors. 
One would be motivated to combine these teachings in order to provide teachings relating to an alarm system, especially relating to advantageous compact sized housings of such devices (see Haensgen paragraph 2).
However, the combination of Zimmerman, Liu, Havens, and Haensgen does not explicitly teach the speaker placement as needed for the limitations of claim 1. 
Hsu, in a similar field of endeavor, teaches wherein the speaker is disposed on a side external surface of the housing between the first external face and the second external face (see Hsu paragraph 13 and figure 1 regarding a speaker disposed on a side surface compared to the front facing camera face that is opposite of a parallel power back face- in combination with the housing of Haensgen, one of ordinary skill in the art would be able to recognize the obvious design choice of placing the speaker on a location of the housing off to the sides which are longitudinally between the parallel camera-light face without undue experimentation. Hsu's lights being on the same face as the speaker does not teach away from placing a speaker between parallel faces where one of the faces is a camera face);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Zimmerman, Liu, Havens, and Haensgen to include the teaching of Hsu by incorporating the side mounted speaker of Hsu into the housing combination of Zimmerman, Liu, Havens, and Haensgen. One of ordinary skill in the art would be able to recognize the obvious design choice of placing the speaker on a location of the housing off to the sides which are longitudinally between the parallel camera-light face without undue experimentation. Hsu's lights being on the same face as the speaker does not teach away from placing a speaker between parallel faces where one of the faces is a camera face.
One would be motivated to combine these teachings in order to provide teachings relating to a surveillance camera, especially relating to incorporating additional advantageous features to perform the compound function of monitoring and alerting (see Hsu paragraph 2).
Regarding claim 6, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches wherein the camera further consists of an arm member extending from the housing (see Haensgen paragraph 255 and figure 15 regarding mounting legs extending from housing- broadly interpreted as arms in an equivalent manner to legs, just as a matter of defining an extending appendage from a body).  
One would be motivated to combine these teachings in order to provide teachings relating to an alarm system, especially relating to advantageous housings of such devices (see Haensgen paragraph 2).
Regarding claim 7, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches wherein the arm member is adjustable (see Haensgen paragraph 255 and figure 15 regarding mounting legs extending from housing- broadly interpreted as arms in an equivalent manner to legs, just as a matter of defining an extending appendage from a body. These arms/legs are adjustable in that they are selectably and reversibly mountable onto a dock). 
One would be motivated to combine these teachings in order to provide teachings relating to an alarm system, especially relating to advantageous housings of such devices (see Haensgen paragraph 2).
Regarding claim 8, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches wherein the microcontroller is operably connected to a monitor configured to show a video feed gathered by the camera (see Havens paragraphs 3 and 15-16 regarding display of captured visible or infrared images on a display screen, where the IR camera images and display of IR or visible images may be included in the security scheme of Liu).
One would be motivated to combine these teachings in order to provide an advanced security and/or surveillance system that provides capabilities to deter or neutralize a suspicious target (see Havens paragraph 2).
Regarding claim 9, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches wherein the monitor is configured to be operably changeable between an unfiltered video feed and an infrared video feed (see Havens paragraphs 3 and 15-16 regarding display of captured visible or infrared images on a display screen, where the IR camera images and display of IR or visible images may be included in the security scheme of Liu).
One would be motivated to combine these teachings in order to provide an advanced security and/or surveillance system that provides capabilities to deter or neutralize a suspicious target (see Havens paragraph 2).
Regarding claim 10, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches wherein the event threshold includes a change in both the images and the temperature (see Liu paragraph 25 regarding a monitoring system defining monitoring parameters for a measured quantity including individual changes in temperature and individual changes in the movement of a target object in an image, where various measured quantities are listed in exemplary fashion, paragraph 34 regarding measurement of multiple physical quantities, obviating the combination of temperature and spatial movement and paragraphs 5-6 regarding the environments that the system of Liu operates in, where one of ordinary skill in the art would find it overwhelmingly obvious that a system in these environments would be motivated to include multiple different measurements and detection of physical quantities rather than just being stuck monitoring one type of event [thus creating numerous security gaps], so that in combination with the teachings of Zimmerman which monitors both temperature and spatial changes, it is rendered obvious that the alarm system may be configured to be triggered by any of a change in recorded movement of the spatial element, a change in temperature, and a combination of spatial and temperature changes.).
One would be motivated to combine these teachings in order to apply advanced integrated camera monitoring technology to further enhance a surveillance method designed to detect spatial and thermal events (see Liu paragraph 10).
Regarding claim 11, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches wherein the alarm is only triggered if there is more than one event (see Liu paragraph 10 regarding setting a threshold of a number of events required to send an alarm, and paragraph 25 regarding defining a measured quantity according to changes in both image and temperature).
One would be motivated to combine these teachings in order to apply advanced integrated camera monitoring technology to further enhance a surveillance method designed to detect spatial and thermal events (see Liu paragraph 10).
Regarding claim 12, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches wherein the housing comprises a stand disposed on a bottom of the housing (see Haensgen paragraph 255 and figure 15 regarding mounting legs extending from housing- broadly interpreted as arms in an equivalent manner to legs, just as a matter of defining an extending appendage from a body. These arms/legs are selectably and reversibly mountable onto a dock/stand that may be disposed on a bottom of the housing).  
One would be motivated to combine these teachings in order to provide teachings relating to an alarm system, especially relating to advantageous housings of such devices (see Haensgen paragraph 2).
Regarding claim 13, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches wherein a fastener is disposed at an end of the arm member opposite of the housing (see Haensgen paragraph 255 and figure 15 regarding mounting legs extending from housing- broadly interpreted as arms in an equivalent manner to legs, just as a matter of defining an extending appendage from a body. These arms/legs are selectably and reversibly mountable onto a dock/stand with fasteners disposed at the end of the arm).  
One would be motivated to combine these teachings in order to provide teachings relating to an alarm system, especially relating to advantageous housings of such devices (see Haensgen paragraph 2).
Claims 2, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 20130278759) (hereinafter Zimmerman) in view of Liu (US 20170024998) (hereinafter Liu), further in view of Havens (US 20160284182) (hereinafter Havens), further in view of Haensgen et al. (US 20170079257) (hereinafter Haensgen), further in view of Hsu (US 20140253725) (hereinafter Hsu), and further in view of Vallone et al. (US 20050271250) (hereinafter Vallone).
Regarding claim 2, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu does not explicitly teach weapon profiles as needed for the limitations of claim 2. 
Vallone, in a similar field of endeavor, teaches wherein the database includes a set of weapon profiles stored thereon (see Vallone paragraph 64 regarding weapon identification and recognition).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu to include the teaching of Vallone by incorporating the weapon profiles in the detection process of the combination. One of ordinary skill would recognize that Vallone teaches a security system analogous to that of the combination.
One would be motivated to combine these teachings in order to enhance security detection by incorporating detection of weapons profiles and including other advantageous security features such as automatic recording to save data space (see Vallone paragraph 2).
Regarding claim 4, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu does not explicitly teach weapon profiles as needed for the limitations of claim 4. 
Vallone, in a similar field of endeavor, teaches wherein the microcontroller is further configured to activate a recording protocol operably connected thereto when activating the alarm system and to store at least one image from the camera on a storage unit (see Vallone paragraph 91 regarding triggering video recording when detecting an event).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu to include the teaching of Vallone by incorporating the recording prompt in the detection process of the combination. One of ordinary skill would recognize that Vallone teaches a security system analogous to that of the combination.
One would be motivated to combine these teachings in order to enhance security detection by incorporating detection of weapons profiles and including other advantageous security features such as automatic recording to save data space (see Vallone paragraph 2).
Regarding claim 14, Zimmerman teaches a camera operably connected to a microcontroller, the camera having an image sensor configured to capture an image and an infrared element configured to determine and record a temperature, wherein the captured image and the recorded temperature record are of a same space (see Zimmerman paragraph 36 regarding visible and thermal sensors and images and paragraph 20 regarding detecting both spatial and temperature changes in an image over time, where at a single point in of the same space, both the temporal-spatial change and the temperature is recorded),
wherein the image has a spatial element and an infrared temperature element (see Zimmerman paragraph 36 regarding camera with two sensors- one visible and one thermal);
the method consisting of: 
capturing the image via the camera and determining and recording a temperature via the infrared element (see Zimmerman paragraph 36 regarding visible and thermal sensors and images and paragraph 20 regarding detecting both spatial and temperature changes in an image over time); 
comparing the spatial element in the image to past images in the same space and comparing the temperature to past temperatures in the same space (see Zimmermann paragraph 20 regarding detecting both spatial and temperature changes in an image over time, including an example of a temporally extensive observation duration to monitor structures over a long period of time to detect changes in both spatial and temperature measurements of the same space).
However, Zimmerman does not explicitly teach an infrared and spatial surveillance method and security system as needed for the limitations of claim 14. 
Liu, in a similar field of endeavor, teaches A security system consisting of:
a logic that is stored in a non-transitory computer readable medium and that, when executed at least in part by the microcontroller, causes the security system to perform a method (see Liu paragraph 72 regarding logic circuit processing unit for performing method of Liu), 
creating an event when a comparison results of the image and temperature and a database of past images and temperatures surpasses an event threshold (see Liu paragraph 25 regarding a monitoring system defining monitoring parameters for a measured quantity including individual changes in temperature and individual changes in the movement of a target object in an image, where various measured quantities are listed in exemplary fashion including both temperature and image movement, and paragraph 34 regarding measurement of multiple physical quantities at the same, obviating the combination of temperature and spatial movement, where especially in combination with Zimmerman, which teaches both spatial and temperature monitoring at the same time, the camera of Zimmerman would be especially suited to perform temperature and spatial monitoring in the environment of Liu); 
triggering an alarm system upon reaching a predetermined number of events (see Liu paragraph 10 regarding setting a threshold of a number of events required to send an alarm, and paragraph 25 regarding defining a measured quantity according to changes in both image and temperature); 
wherein the alarm system is configured to be triggered by an event corresponding to change in a recorded movement of the special element, an event corresponding to a change in infrared temperature, and an event corresponding to a combination of temperature changes and image changes (see Liu paragraph 25 regarding a monitoring system defining monitoring parameters for a measured quantity including individual changes in temperature and individual changes in the movement of a target object in an image, where various measured quantities are listed in exemplary fashion, paragraph 34 regarding measurement of multiple physical quantities, obviating the combination of temperature and spatial movement and paragraphs 5-6 regarding the environments that the system of Liu operates in, where one of ordinary skill in the art would find it overwhelmingly obvious that a system in these environments would be motivated to include multiple different measurements and detection of physical quantities rather than just being stuck monitoring one type of event [thus creating numerous security gaps], so that in combination with the teachings of Zimmerman which monitors both temperature and spatial changes, it is rendered obvious that the alarm system may be configured to be triggered by any of a change in recorded movement of the spatial element, a change in temperature, and a combination of spatial and temperature changes.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Zimmerman to include it as a camera within the security system of Liu so that the security system of Liu is able to detect combinations of spatial and temperature events in its surveillance environment.
One would be motivated to combine these teachings in order to apply advanced integrated camera monitoring technology to further enhance a surveillance method designed to detect spatial and thermal events (see Liu paragraph 10).
However, the combination of Zimmerman and Liu does not explicitly teach alarm system responses as needed for the limitations of claim 14. 
Havens, in a similar field of endeavor, teaches the alarm system configured to actuate a door lock operably connected to the microcontroller and to emit an audible sound from a speaker operably connected to the microcontroller (see Havens paragraph 19 regarding door lock and audible alarm triggered by detection event alarm response);
a light operably coupled to the microcontroller wherein the light is activated when the alarm is triggered (see Havens paragraph 21 regarding security warning light activated by detection event alarm response); 
a monitor operably coupled to the camera, wherein the camera has a regular viewing mode and an infrared viewing mode (see Havens paragraphs 3 and 15-16 regarding display of captured visible or infrared images on a display screen, where the IR camera images and display of IR or visible images may be included in the security scheme of Liu).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Zimmerman and Liu to include the teaching of Havens by incorporating the security system responses and protocols of Havens, which also teaches a surveillance system analogous to that of Liu.
One would be motivated to combine these teachings in order to provide an advanced security and/or surveillance system that provides capabilities to deter or neutralize a suspicious target (see Havens paragraph 2).
However, the combination of Zimmerman, Liu, and Havens does not explicitly teach the housing as needed for the limitations of claim 14. 
Haensgen, in a similar field of endeavor, teaches wherein the camera is disposed in a housing (see Haensgen figure 17 and paragraph 203-204 regarding sensor 150 disposed in housing- in combination, this sensor may be the cameras of Zimmerman, Liu, and Havens); 
wherein the housing is circular in shape (see Haensgen figure 17 and paragraph 203-204 regarding sensor 150 disposed in housing with a circular shape);
the housing defining an interior cavity and a first external face opposite of a second external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces); 
the first external face parallel to the second external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces that are parallel to each other regarding their openings and the two faces of the circuit board within the cavity);
a power source disposed in the interior cavity (see Haensgen paragraph 208 and figure 18 regarding onboard power source inside cavity); 
the light is disposed on the first external face operably connected to the power source (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port); 
a protective covering disposed on the first external face configured to house the light therein (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port, where the light is covered by a window); 
wherein the protective covering is of a domed configuration (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port, where the light is covered by a window where since the overall part of the housing that includes the protective window is a convex dome shape, the protective covering is, broadly, of a domed configuration);
a camera lens disposed on the second external face (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port); 
wherein the second external face is defined opposite the first external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces that are parallel to each other regarding their openings and the two faces of the circuit board within the cavity).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Zimmerman, Liu, and Havens to include the teaching of Haensgen by incorporating the functions of the cameras, lights, and speakers of the combination of Zimmerman, Liu, and Havens into an integrated structure of Haensgen. As all of the functions are already taught, such as imaging with cameras and flashing light activation, one of ordinary skill would be able to apply these functions to the camera of Haensgen without undue experimentation, especially as Haensgen is already itself directed to detection and alarms using sensors. 
One would be motivated to combine these teachings in order to provide teachings relating to an alarm system, especially relating to advantageous compact sized housings of such devices (see Haensgen paragraph 2).
However, the combination of Zimmerman, Liu, Havens, and Haensgen does not explicitly teach the speaker placement as needed for the limitations of claim 14. 
Hsu, in a similar field of endeavor, teaches wherein the speaker is disposed on a side external surface of the housing between the first external face and the second external face (see Hsu paragraph 13 and figure 1 regarding a speaker disposed on a side surface compared to the front facing camera face that is opposite of a parallel power back face- in combination with the housing of Haensgen, one of ordinary skill in the art would be able to recognize the obvious design choice of placing the speaker on a location of the housing off to the sides which are longitudinally between the parallel camera-light face without undue experimentation. Hsu's lights being on the same face as the speaker does not teach away from placing a speaker between parallel faces where one of the faces is a camera face);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Zimmerman, Liu, Havens, and Haensgen to include the teaching of Hsu by incorporating the side mounted speaker of Hsu into the housing combination of Zimmerman, Liu, Havens, and Haensgen. One of ordinary skill in the art would be able to recognize the obvious design choice of placing the speaker on a location of the housing off to the sides which are longitudinally between the parallel camera-light face without undue experimentation. Hsu's lights being on the same face as the speaker does not teach away from placing a speaker between parallel faces where one of the faces is a camera face.
One would be motivated to combine these teachings in order to provide teachings relating to a surveillance camera, especially relating to incorporating additional advantageous features to perform the compound function of monitoring and alerting (see Hsu paragraph 2).
However, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu does not explicitly teach weapon profiles as needed for the limitations of claim 14. 
Vallone, in a similar field of endeavor, teaches wherein the database includes a set of weapon profiles stored thereon (see Vallone paragraph 64 regarding weapon identification and recognition).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu to include the teaching of Vallone by incorporating the weapon profiles in the detection process of the combination. One of ordinary skill would recognize that Vallone teaches a security system analogous to that of the combination.
One would be motivated to combine these teachings in order to enhance security detection by incorporating detection of weapons profiles and including other advantageous security features such as automatic recording to save data space (see Vallone paragraph 2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 20130278759) (hereinafter Zimmerman) in view of Liu (US 20170024998) (hereinafter Liu), further in view of Havens (US 20160284182) (hereinafter Havens), further in view of Haensgen et al. (US 20170079257) (hereinafter Haensgen), further in view of Hsu (US 20140253725) (hereinafter Hsu), and further in view of Mandagaran (US 20080309510) (hereinafter Mandagaran).
Regarding claim 15, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu does not explicitly teach a colored protective cover as needed for the limitations of claim 15. 
Mandagaran, in a similar field of endeavor, teaches wherein the protective cover is colored (see Mandagaran figure 8 and paragraphs 2 and 83 regarding a protective cover over a light bulb that masks the bulb into order to color the light, meaning the protective cover imparts color, obviously because the cover is colored- in combination with Haensgen, the cover over the light source may be colored).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Zimmerman, Liu, Havens, Haensgen, and Hsu to include the teaching of Mandagaran by incorporating the colored cover over the light of the combination to change the color of the emitted light as a matter of design choice. One of ordinary skill would recognize that while Mandagaran is not explicitly directed to security surveillance, its teachings are analogous and applicable to the combination with regard to its design of light sources with protective coverings, and one of ordinary skill would be readily able to recognize the available design choices of color coverings. 
One would be motivated to combine these teachings in order to provide teachings relating to light sources with protective coverings and cause a light to be a more appropriate color for a security monitoring system (see Mandagaran paragraph 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483